PER CURIAM:
Claimant, Jeffery L. White, seeks an award from the Division of Highways for damage to his motor vehicle incurred in a one-car accident which took place on May 12, 1991, on Tom’s Run Road, also designated West Virginia Route 5, in Monogalia County, near the city of Morgantown.
From the evidence adduced at the hearing on October 14, 1992, it appears that claimant’s wife, Linda White, was operating the claimant’s vehicle, a 1981 Buick Regal, on Tom’s Run Road and drove off the side of the road, causing damage was $422.50.
For the claimant, Linda White testified that she was driving home on Tom’s Run Road, traveling at a speed of approximately ten miles per hour, when a red pick-up truck met her vehicle in the road. She testified that the road was too narrow for two cars to pass at the same time so she pulled over to the side of the road in order to let the truck to pass, and claimant’s vehicle then dropped off the berm of the road into a rut at the edge of the road approximately eight to twelve inches deep causing damage to the transmission of the vehicle. Mrs. White stated that she travels this road quite often going to and from her home, and that the road has been in this dangerous condition for at least two years.
Also for the claimant, Debra Lynn Hartman, sister of Mrs. White, testified that she is familiar with the scene of the accident, and that the road is very narrow and, if a person meets another vehicle in the road, one of the drivers must stop his/her vehicle because the vehicle will receive damages if it drops off the edge of the road due to the condition of the berm.
The Court finds, as a matter of fact, that the claimant was familiar with the defective condition of the road prior to the date of the accident; that the respondent was negligent *226in failing to correct the long-standing hazardous condition of the road; but that the negligence of the claimant was equal to or greater than that of the respondent. Therefore, the Court is of the opinion to and does deny the claim under the doctrine of comparative negligence.
Claim disallowed.